Citation Nr: 1242283	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  05-00 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma (cancer) of the right tonsil due to exposure to herbicides. 

2.  Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to April 25, 2008, and in excess of 70 percent thereafter. 

3.  Entitlement to an increased disability rating for Raynaud's phenomenon, currently evaluated as 20 percent disabling. 

4.  Entitlement to an increased, compensable disability rating for hearing loss in the right ear. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In an April 2004 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective September 15, 2003, and denied service connection for squamous cell carcinoma of the right tonsil.  The Veteran timely perfected an appeal of the assigned rating and denial of service connection. 

In a January 2005 rating decision, the RO denied increased ratings for Raynaud's phenomenon and hearing loss in the right ear.  The Veteran timely perfected an appeal of these determinations. 

In a September 2009 rating decision, the RO increased the rating for the Veteran's service-connected PTSD to 50 percent, effective April 8, 2009.  Subsequently, in a June 2011 rating decision, the RO increased the rating for the Veteran's PTSD to 70 percent, effective April 25, 2008.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

In June 2010, the Board remanded the issues on the title page for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issues of entitlement to service connection for cancer of the right tonsil due to exposure to herbicides and entitlement to an increased disability rating for Raynaud's phenomenon, currently evaluated as 20 percent, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The occupational and social impairment from the Veteran's PTSD more nearly approximates total than deficiencies in most areas.

2.  The Veteran's service-connected right ear hearing loss has been manifested at most by Level III hearing loss (with Level I for the left ear).


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a compensable initial rating for right ear hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects the Veteran was provided complete VCAA notice in a letter mailed in January 2007.  Although the Veteran was not provided all required notice before the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of all required notice and the completion of all indicated development, the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claims.  The record contains his service treatment records (STRs), pertinent post-service treatment records, and VA examinations.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there are any available, additional pertinent records to support his claims.  The Board also is unaware of any such outstanding evidence.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

I.  PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria are as follows.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

II.  Right Ear Hearing Loss

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows.

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

I.  PTSD

Service connection for PTSD was granted in the April 2004 rating decision on appeal, with an assigned 30 percent evaluation effective September 15, 2003.  As noted above, in a June 2011 rating decision, the RO increased the rating for the Veteran's PTSD to 70 percent, effective April 25, 2008.

After carefully reviewing the evidence of record, the Board concludes that the occupational and social impairment from the Veteran's PTSD more nearly approximates the total impairment required for a 100 percent rating.

In response to his claim for service connection, the Veteran was afforded a VA examination for PTSD in January 2004 in which he reported intrusive thoughts that occurred most days, bringing about sadness, anger, and fear; nightmares once per week; being easily startled and aggressive if awakened suddenly; avoidance; sleep disturbances; poor appetite; difficulty forming close friendships; and hypervigilance.  The examiner noted that the Veteran appeared irritable; had constricted affect in range and intensity and reflected a degree of irritability and tension; his mood was mildly anxious.  The examiner diagnosed PTSD with a global assessment of functioning (GAF) score of 57.

The Veteran's spouse submitted a statement in November 2004, attesting to his PTSD symptoms, to include problems with his hygiene, being "jittery or jumps" at noise, depression and mood swings, difficulty dealing with stressful situations, and anger.

The Veteran also submitted a statement in March 2006 detailing his PTSD symptoms, to include flashbacks, anger, panic attacks one a day, forgetfulness, memory loss, lack of personal hygiene without help of wife, lack of social relationships, avoidance.

The Veteran was afforded a VA examination in April 2008 in which he reported sleep disturbances; night sweats; an inability to handle stress; being easily startled by noise; keeping a gun by his bedside; that his medication for PTSD caused him to have dizzy spells, making him unable to work as a bus driver; anger; lack of energy; relationship problems, marital and with his daughter; social isolation; alcohol abuse; depressed mood; anxiety; and impaired impulse control.  The examiner noted that the Veteran was agitated throughout the examination.  In response to questions about current suicidal thoughts, ideations, plans, or intent he stated "every once in a while, but not very often".  He also noted that his wife was the reason he was able to maintain personal hygiene and basic activities of daily living.  The VA examiner diagnosed PTSD with a GAF score of 50.

The Veteran was afforded a VA examination for his PTSD in April 2009 in which most of the VA examination report from April 2008, outlined above, is repeated.

The Veteran submitted a statement in November 2010 that the medication he was taking for his PTSD caused him to have dizzy spells and be unable to perform his job as a bus driver safely.  He requested a 100 percent rating for his PTSD as it prevented him from working.  Moreover, he stated that he could not handle stress, not knowing it was due to PTSD until 2004.

A VA examination in February 2011 noted that the Veteran's PTSD remained severe and in fact, appeared somewhat worse than when last seen.  The Veteran reported that he had resumed alcohol use that his anxiety and irritability increased to the point that he had resorted to alcohol that he had not worked since 2004, that his relationship with his wife remained problematic due to persistent anxiety and irritability.  The VA examiner noted that the Veteran's affect was anxious and irritable, that he continued to experience frequent intrusive thoughts, that he experienced recurrent nightmares multiple times per week, sleep disturbances, social withdrawal, avoidance, poor motivation, anhedonic, was experiencing suicidal thoughts, and experiencing some flashbacks secondary to hunters around the rural area in which he lives.  The VA examiner diagnosed PTSD with a GAF score of 48.  The examiner opined that the Veteran was not able to secure or follow substantially gainful occupation.

The record is also replete with VA treatment notes detailing the Veteran's PTSD treatment.

The Board acknowledges that the medical evidence of record does not reflect that the Veteran experiences all of the symptoms associated with the 100 percent schedular rating.  However, the U. S. Court of Appeals for Veterans Claims has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In determining that the Veteran's PTSD warrants a 100 percent disability rating, the Board has considered the GAF scores assigned for the Veteran.  GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.    However, the Board notes GAF scores do not correlate to any specific rating.  VA examiners have specifically stated that the Veteran's psychiatric symptoms rendered him unemployable and the record indicates severe social impairment.  These findings are consistent with the Board's decision to grant a 100 percent rating.

In sum, the evidence of record contains a medical opinion evidencing that the Veteran is unemployable due to his PTSD, and the record also reflects that the Veteran experiences severe social impairment.  Thus, the evidence shows that the Veteran's PTSD is productive of occupational and social impairment that more nearly approximates the total impairment contemplated by the criteria for a 100 percent disability rating than the lesser impairment contemplated by lower percentage ratings.  Accordingly, the Veteran is entitled to a 100 percent schedular rating for his service-connected PTSD.

II.  Right Ear Hearing Loss

As noted above, in a January 2005 rating decision, the RO denied entitlement to an increased, compensable rating for hearing loss in the right ear.  The Veteran timely perfected an appeal. 

The noncompensable rating was based upon an audiological evaluation in December 2004 in which the Veteran reported difficulty in hearing "everything" when not wearing his hearing aids.  He reported trouble with any voice and in any environment.  The audiological evaluation in December 2004 showed that his puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
40
40
70
80
58
LEFT
N/A
N/A
N/A
N/A
N/A
N/A

Speech recognition was 88 percent in the right ear and 88 percent in the left ear.

The Board notes that since the left ear is not service-connected, a roman numeral I is used in Table VII of 38 C.F.R. § 4.85.

Applying the values above to Table VI results in a Level III Roman numeral designation for the right ear and a Level I designation for the left ear.  Application of these designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do meet the requirements for evaluation as an exceptional pattern of impairment.

The Veteran was afforded an audiological evaluation in April 2008 in which he reported difficulty in all listening situations without his hearing aids, especially conversations.  The audiological evaluation in April 2008 showed that his puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
35
50
70
90
61.25
LEFT
N/A
N/A
N/A
N/A
N/A
N/A

Speech recognition was 88 percent in the right ear and 100 percent in the left ear.

Applying the values above to Table VI results in a Level III Roman numeral designation for the right ear and a Level I designation for the left ear.  Application of these designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do meet the requirements for evaluation as an exceptional pattern of impairment.

The Veteran was afforded an audiological evaluation in January 2010 in which he reported difficulty hearing his wife in vehicles, at home, and in restaurants; difficulty hearing his preacher; he must turn up the volume of the television; and difficulty hearing and understanding in background noise.  The audiological evaluation in January 2010 showed that his puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
40
65
80
90
68.75
LEFT
N/A
N/A
N/A
N/A
N/A
N/A

Speech recognition was 90 percent in the right ear and 92 percent in the left ear.

Applying the values above to Table VI results in a Level III Roman numeral designation for the right ear and a Level I designation for the left ear.  Application of these designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do meet the requirements for evaluation as an exceptional pattern of impairment.

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran and his representative in the form of correspondence to VA. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak v. Nicholson, 21 Vet. App. 447.  Whereas the Veteran's hearing loss has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation, the lay evidence does not support a claim for rating higher than currently assigned.

Consideration has been given to assigning a staged rating; however, at no distinct period under review does the disability warrant a higher schedular rating.  See Hart, 21 Vet. App. 505.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In sum, based on the evidence and analysis above, the Board finds the criteria for a compensable rating for the service-connected right ear hearing loss are not met. Accordingly, the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.


ORDER

A 100 percent disability rating for PTSD is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to an increased, compensable disability rating for hearing loss in the right ear is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims of entitlement to service connection for cancer of the right tonsil and entitlement to an increased rating for Raynaud's phenomenon are decided. 

Service Connection Claim - Cancer Right Tonsil

The Board notes that the Veteran's exposure to herbicides is conceded due to his period of service in Vietnam.

The Veteran filed his claim for service connection for cancer of the right tonsil in December 2002.

VA treatment records show that the Veteran received external beam radiation to the head and neck for cancer in his right tonsil until March 2003.

The Veteran submitted a statement in October 2005 that he could not prove that what he burned "day in and day out at our camp" caused his cancer.

In light of the Veteran's conceded in-service herbicides exposure, post-service medical records showing external beam radiation to the head and neck for cancer in his right tonsil until March 2003; and his statements that his right tonsil cancer is related to service; the Board finds that the Veteran should be afforded a VA examination to determine the nature and extent of any right tonsil cancer present during the pendency of this claim, from December 2002.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).                             

Increased Rating Claim - Raynaud's phenomenon

Raynaud's Syndrome warrants a 10 percent rating when characteristic attacks occur one to three times per week and a 20 percent rating where there are characteristic attacks occurring four to six times per week.  A 40 percent rating is warranted where there are characteristic attacks occurring at least daily and a 60 percent rating is warranted with two or more digital ulcers and a history of characteristic attacks.  A 100 percent rating is warranted with two or more digital ulcers plus autoamputation of one or more digits and a history of characteristic attacks.  38 C.F.R. § 4.104, DC 7117. 

The Veteran's most recent examination for Raynaud's phenomenon was in January 2010.

The Veteran's Raynaud's phenomenon is currently rated at 20 percent disabling, where there are characteristic attacks occurring four to six times per week.

The Veteran submitted a statement in June 2011 that his Raynaud's phenomenon caused pain in his hands and hip daily.

In light of this contention that the Veteran's disability has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his Raynaud's phenomenon.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by a physician with the appropriate expertise to determine the nature and etiology of any squamous cell carcinoma of the right tonsil present during the pendency of this claim, from December 2002.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the claims folder, the examiner should provide an opinion with respect to any squamous cell carcinoma of the right tonsil as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to specifically include exposure to herbicides.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian.

The supporting rationale for all opinions expressed must be provided.

2.  Then, the Veteran should be afforded a VA examination in order to ascertain the current severity of the service-connected Raynaud's phenomenon.  The claims folders must be made available to and reviewed by the examiner.  

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  Ensure that the examiner provides all information required for rating purposes.

3.  Undertake any additional development it determines to be warranted.

4.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


